DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Action is in response to the RCE of 09/24/2021.  Claims 21 and 45 have been amended, claim 46 cancelled and claims 47-49 added.  Claims 21-33, 36, 37, 39-43, 45 and 47-49 are currently pending in the instant Application.

Terminal Disclaimer
The terminal disclaimer filed on 09/24/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Application 16/997,189 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see the Remarks, filed 09/24/2021, with respect to the outstanding rejections under 35 USC 112 have been fully considered and are persuasive.  The outstanding rejections under 35 USC 112 have been withdrawn. 
Applicant’s arguments, see the Remarks, filed 09/24/2021, with respect to the outstanding rejections under the doctrine of obvious double patenting have been fully considered and are persuasive.  The outstanding rejections under doctrine of obvious double patenting have been withdrawn.
Applicant’s arguments, see the Remarks, filed 09/24/2021, with respect to the outstanding rejections in view of the prior art have been fully considered and are persuasive.  The outstanding rejections in view of the prior art have been withdrawn.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with ANDREW DOMMER on 12/08/2021.
The application has been amended as follows: 
Claim 21, line 11, replace “(iii)” with –(ii)--.
Claim 26, line 17, replace “(iii)” with –(ii)--.
Claim 45, line 13, replace “(iii)” with –(ii)--.

Allowable Subject Matter
Claims 21-33, 36, 37, 39-43, 45 and 47-49 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose or teach the a mask system having the combined features of claim 21 including a cushion assembly, frame and headgear, the frame defining a conduit opening, first and second upper openings, first and second side openings, the cushion assembly shaped to deliver pressure to the mouth and nasal airways including a cushion portion and non face contacting portion and defining a recess to retain the frame, the recess being shaped to extend over an upper most edge of the frame including where the recess curves downward on both lateral sides of the cushion assembly.  The art of record of Ho as preciously detailed discloses a cushion assembly, frame and headgear, the frame defining a conduit opening, first and second upper openings, first and second side openings, the cushion assembly shaped to deliver pressure to the mouth and nasal airways including a cushion portion and non face contacting portion and defining a recess to retain the frame, the recess being shaped to extend over an upper most edge of the frame.  However in Ho the frame extends above and outward of the frame at the lateral sides thus the recess does not extend over the uppermost edge of the frame including where the recess curves downward on both lateral sides of the cushion assembly.  It would not . .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NED T HEFFNER whose telephone number is (571)270-7274. The examiner can normally be reached M - Ths 7:30am - 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NED T. HEFFNER
Examiner
Art Unit 3785



/N.T.H/Examiner, Art Unit 3785                                                                                                                                                                                                        
/MICHAEL J TSAI/Primary Examiner, Art Unit 3619